Citation Nr: 1619775	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening service connection for a right knee disorder.  

In May 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is or record.

This case was initially before the Board in November 2011, at which time the Board reopened service connection for a right knee disorder and remanded that reopened issue for additional development.  In October 2014, the Board again remanded the claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall where there is substantial compliance with the Board's remand instructions).

In February 2016, the Board notified the Veteran that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  The Veteran did not respond to this letter within the required 30 day time limit, however.  Accordingly, he is deemed to have waived his right to another hearing before the Board.


FINDING OF FACT

The Veteran's right knee disorder, to include osteoarthritis of the right knee, was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include osteoarthritis of the right knee, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, such as arthritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran has a currently diagnosed right knee disability.  See, e.g., April 2015 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) (reflecting a diagnosis of right knee degenerative joint disease ("osteoarthritis") with a history of severe pain); March 2012 VA Orthopedic Surgery Consultation Report (diagnosing "end-stage osteoarthritis of the right knee"; noting "chondrocalcinosis in the lateral joint with decreased medial joint space" with subchondral sclerosis, and subchondral cyst and osteophyte formation; and documenting the presence of crepitus, muscle herniation, and tenderness to palpitation).  

Although the service treatment records do not show treatment for persistent knee complaints, the Board finds that the Veteran is competent to report that he sustained an injury to his right knee during his active military service and that he has experienced recurrent knee problems since that time.  See, e.g., May 2011 Board Hearing Testimony (reporting that he injured his knee in 1978 while participating in practice for one of his squadron's athletic teams and stating that he experienced progressively worsening knee symptoms including pain and difficulty ambulating in the years since); February 2002 Statement in Support of Claim (VA Form 21-4138) (describing his in-service knee injury and subsequent symptomatology including instability and swelling).  See also Washington v. Nicholson, 19 Vet. App. 362   (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also finds the Veteran to be credible, as his competent assertions are further bolstered by the statements of his mother, his ex-wife, and several of his fellow service members, which confirm his in-service injury and subsequent symptomatology.  See, e.g., September 2011 Statement of A.H.C. (the Veteran's mother) (stating that the Veteran told her while he was in service that he injured his right knee doing physical activities and maintaining that he reported intermittent but continuous right knee problems since discharge from service); October 2004 Statement from J.E.K. (the Veteran's ex-wife) (indicating that the Veteran incurred a knee disability during his active service, which he re-injured in the year following his separation); October 2013 Statements of R.R., E.R.S., and D.J.P. (the Veteran's fellow service members) (confirming his in-service injury while participating in intramural athletics).  See also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) and Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (reflecting that credibility determinations are within the purview of the Board).  The Veteran's competent and credible report of a continuity of right knee symptomatology suggests a link between his current right knee disorder and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Furthermore, the Veteran's competent and credible assertions of the onset and continuity of right knee symptoms are further bolstered by the medical evidence associating his right knee with his active service.  Specifically, in a November 2008 VA orthopedic consultation report, the Veteran's VA treating orthopedist, J.C.B., M.D., opined that the "internal derangement [of the] right knee due to [his] 1978 injury . . . progressed into severe medial compartment posttraumatic arthritis."  See November 2008 VA Orthopedic Consultation Report.  Several years later, Dr. J.C.B. reiterated his etiological finding, emphasizing that "it is still [his] opinion that [the Veteran's right knee pathology] is a service connected problem that has progressed over the years."  See August 2011 VA Orthopedic Consultation Report (relating his right knee posttraumatic arthritis to his active service).  See also Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Significantly, although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

There is no probative evidence of record to the contrary.  In this regard, although a negative etiological opinion was provided by the April 2015 VA examiner, that opinion failed to adequately account for the Veteran's competent and credible lay statements as to the onset of right knee symptoms, specifically failing to address the Veteran's credible complaints of ongoing right knee pathology since service or to reconcile these complaints with its ultimate conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, the examiner based the negative etiological determination solely upon the lack of documentation of knee complaints in the Veteran's available service treatment records.  See 38 C.F.R. § 3.303(d) (2015) (stating that a post-service diagnosis does not preclude service connection).  Furthermore, the April 2015 VA examiner failed to address the VA treatment records, noted above, that trace the origin of the Veteran's right knee disorder to an in-service injury.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached).  The April 2015 opinion thus improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there is no nexus between the Veteran's current right knee disability and his military service, without addressing probative lay and medical evidence of an in-service right knee injury and subsequent continuing pathology.  See Dalton, 21 Vet. App. at 39-40.  That April 2015 medical opinion is therefore inadequate, and cannot form the basis for a denial of entitlement to service connection.

Accordingly, considering the Veteran's competent and credible reports of experiencing right knee symptomatology during and since his active service, given the findings of his VA treating orthopedist that the Veteran's current right knee disability had its clinical onset during his active duty, and in the absence of any probative medical evidence to the contrary, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for a disability of the right knee.  38 C.F.R. §§ 3.102, 3.303.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a right knee disorder, to include osteoarthritis of the right knee, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


